 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn L. Lutz Welding and Fabricating, Inc. and BoisyBenjaminJohn L. Lutz Welding and Fabricating, Inc. andShopmen's Local Union No. 545 of the Internation-al Association of Bridge, Structural and Ornamen-tal Ironworkers, AFL-CIO, Petitioner. Cases 22-CA-7495 and 22-RC--7040December 5, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn August 10, 1978, Administrative Law JudgeLeonard M. Wagman issued the attached Decision inthis proceeding. Thereafter, Respondent and GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified below.We find that the uncontradicted testimony of JohnLutz, Respondent's president, indicates that employ-ee Boisy Benjamin was rehired on May 9, 1977, as atemporary employee. Because such reinstatementdoes not fully remedy Respondent's obligation to of-fer permanent reinstatement with backpay, we shallamend the order to provide for the usual reinstate-ment and backpay remedy for employee Benjamin.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Borad adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, JohnL. Lutz Welding and Fabricating, Inc., Flemington,New Jersey, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer Boisy Benjamin, Steve Matukaitis,Richard Baudoux, and Robert Pursell immediateand full reinstatement to the positions in which theywere employed prior to the discrimination imposedupon them or, if these positions no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges. Makeemployees Steve Matukaitis, Boisy Benjamin, Rich-ard Baudoux, and Robert Pursell whole for any lossof pay they each may have suffered by reason ofdiscrimination against them in the manner set forthin the section herein entitled 'The Remedy.'"2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the challenges to theballots of Boisy Benjamin, Richard Baudoux, RobertPursell, and Steve Matukaitis, in the election held onApril 7, 1977, in Case 22-RC-7040 be, and theyhereby are, overruled.IT IS FURTHER ORDERED that Case 22-RC-7040 be,and it hereby is, remanded to the Regional Directorfor Region 22 for the purpose of opening and count-ing the challenged ballots of Boisy Benjamin, Rich-ard Baudoux, Robert Pursell, and Steve Matukaitis,preparing and serving on the parties a revised tally ofballots, and issuing and serving on the parties theappropriate certification.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge you, lay you off, issueverbal or written warnings, or transfer you todifferent shifts or positions of employment orotherwise discriminate against you because youhave engaged in organizing activity for or are amember or supporter of Shopmen's Local UnionNo. 545 of the International Association ofBridge, Structural and Ornamental Ironworkers,AFL-CIO, or any other union.WE WILL NOT ask you whether you or otheremployees are union members or are helping theabove-named Union, or any other union.WE WILI. NOT give the impression that theunion activities of our employees are under sur-veillance.WE WILL NOT threaten our employees with dis-charge, loss of benefits, or other reprisals be-cause they engage in urion activities or expressprounion sentiment.582 JOHN L. LUTZ WELDING AND FABRICATING, INC.WE WILL NOT promise our employees im-proved conditions of employment or inducethem to withdraw or withhold their supportfrom Shopman's Local Union No. 545 of theInternational Association of Bridge, Structuraland Ornamental Ironworkers, AFL-CIO, or anyother union.WE WILL NOT offer employees who supportedthe above-named Union, or any other union,severance pay, vacation pay, or any other cashpayment to induce them to quit their employ-ment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed by Section 7of the Act.WE WILL offer employees Boisy Benjamin,Richard Baudoux, Robert Pursell, and SteveMatukaitis reinstatement to their jobs whichthey held prior to the discrimination againstthem or, if any of those jobs no longer exists, tojobs substantially equivalent to their respectiveformer jobs, without prejudice to their respectiveseniority or other rights and privileges.WE WILL make whole Boisy Benjamin, Rich-ard, Baudoux, Robert Pursell, and Steve Matu-kaitis for any loss of pay each may have sufferedbecause of the discrimination which we inflictedupon him.WE WILL issue a written retraction of the writ-ten warning slip issued to Steve Matukaitis onFebruary 14, 1977, and expunge from our rec-ords any reference to such warning.WE WILL issue a written retraction of the ver-bal warnings we gave to employees Boisy Benja-min and Richard Baudoux on February 16,1977, and expunge from our records any refer-ence to those verbal warnings.JOHN L. LUTZ WELDING AND FABRICATING.INC.DECISIONSTATEMENT OF THE CASELEONARD M WAGMAN. Administrative Law Judge: Upona charge and amended charges filed by Boisy Benjamin inCase 22-CA-7495, the Regional Director for Region 22issued a complaint on April 7, 1977.' The complaint, asamended at the hearing, alleged that the Company, John L.Lutz Welding and Fabricating, Inc., had violated Section8(aXI) of the National Labor Relations Act, as amended(29 U.S.C. Sec. 151, et seq.), referred to herein as the Act,by coercively interrogating employees concerning theirI Unless otherwise stated, all dates refer to 1977.union activity and membership in Local 545, InternationalAssociation of Bridge, Structural and Ornamental Iron-workers, AFL-CIO, by threatening employees with plantclosure and discharge because of their union activity andsympathy toward the Union, by offering to adjust employ-ee grievances and raise employee wages as a reward foremployee abandonment of the Union, by informing its em-ployees that it knew which employees were responsible fortheir joining the Union, and by offering employees whosupported the Union money and other inducements to per-suade them to resign their employment. The complaint alsoalleged that the Company issued warnings, verbal and wnt-ten, to three employees, transferred two tanployees to thenight shift, laid off four employees, and discharged an em-ployee, all because of their union activities, and therebyviolated Section 8(aX3) and (1) of the Act. In its answer, asamended at the hearing, the Company denied commissionof all the alleged unfair practices.Pursuant to a Stipulation for Certification Upon Con-sent Election in Case 22-RC-7040. executed by the partiesand approved by the Regional Director, an election washeld among the Company's employees on April 7 in a unitdescribed in the Regional Director's report on challengedballots, order consolidating cases, and notice of hearing asfollows:[A]ll regular full-time and regular-part time produc-tion and maintenance and shipping and receiving em-ployees, including truck drivers, employed by the Em-ployer at its Route 12, Kingwood, New Jersey, facilityduring the payroll period ending Wednesday, March9, 1977, but excluding all managerial employees, officeclerical employees, professional employees, salesper-sons, guards and supervisors as defined in the Act.Of the 15 valid ballots counted, 6 were for and 9 wereagainst the Union. Seven ballots were challenged, suffi-cient number to affect the results of the election. On May27, the Regional Director ordered a hearing on the issuesraised by the challenges to the ballots of Boisy Benjamin,Larry Raimond, Richard Baudoux, Robert Pursell, andSteve Matukaitis, all of whom are alleged discriminateesnamed in the complaint. The consolidated hearing washeld before me on June 27, 28, 29, and 30 and on July IIand 12, at Newark, New Jersey.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed bythe General Counsel and the Company, I make the follow-ing:FINDINGS OF FACTI THE BUSINESS OF THE COMPANYThe Company is a New Jersey corporation, with princi-pal office and place of business at Flemington, New Jersey,where it is engaged in the fabrication and manufacture ofmetal products and related products. During the year end-ing April 7, which period was representative of its opera-tions, the Company manufactured at its Flemington facil-ities products, goods, and materials valued in excess of$50,000, of which products, goods, and materials valued in583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcess of $50,000 were shipped from the Company's Flem-ington plant to points outside the State of New Jersey.From the foregoing admitted commerce data, I find, andthe Company concedes, that the Company is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Company admitted, and I find, that Local 545, In-ternational Association of Bridge, Structural and Orna-mental Ironworkers, AFL-CIO, is a labor organizationwithin the mearn!.g ,f S :cti'r; 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionBy letter distributed to his Flemington plant employeesduring the first week of November 1976, Company Presi-dent John L. Lutz announced that, because of adversebusiness conditions, he would be unable to provide aChristmas party, a bonus, or an increase in wages for 1976.Lutz held out the possibility of a bonus during the nextyear. At the end of December 1976, the Company discon-tinued providing commuting expense money to seven em-ployees and discontinued providing a station wagon for theuse of three commuting employees. In early January, inreaction to these developments, employees Robert Purselland Steve Matukaitis discussed the possibility of obtainingunion representation. Pursell suggested exploring the senti-ments of fellow employees.Union activity began in mid-January when employeeBoisy Benjamin contacted the Union about obtaining col-lective-bargaining representation for himself and his fellowemployees. On or about January 28, Benjamin and twofellow employees obtained authorization cards from theUnion and began a campaign on the Union's behalf whichresulted in a Board-held election on April 7 among theCompany's Flemington plant employees.The issues presented in this case are whether a prepon-derance of the evidence shows that in countering theUnion's organizing effort the Company violated Section8(a)(1) of the Act by: (a) Coercively interrogating employ-ees regarding their union activity and membership in theUnion; (b) threatening employees with discharge and plantclosure if they joined or supported the Union; (c) inform-ing employees that it knew which employees were responsi-ble for organizing the plant for the Union; (d) solicitinggrievances and offering to adjust them to persuade employ-ees to abandon the Union; (e) offering wage increases toinduce employees to abandon the Union; and (f) offeringemployees who voted for the Union vacation pay andother accrued fringe benefits to induce them to quit theiremployment, and Section 8(a)(3) and (1) of the Act by: (a)issuing a written warning to employee Steve Matukaitis,transferring him to a less desirable work shift, and thereaf-ter discharging him because he supported the Union; (b)transferring employee Robert Pursell to a less desirablework shift and thereafter laying him off because he sup-ported the Union; (c) issuing verbal warnings to employeesBoisy Benjamin and Richard Baudoux and thereafter lay-ing them off because of their union activity; and (d) layingoff Larry Raimond because of his union activity.B. Interference, Restraint, and CoercionOn a morning in early January, employees Boisy Benja-min and Steve Matukaitis engaged fellow employee Hugoin a discussion of the Union. Later that same morning,Benjamin observed Hugo conversing with Company Presi-dent Lutz. Following this conversation, Lutz approachedBenjamin at the latter's work station. Benjamin inquired asto when the Company would obtain a new welding ma-chiinc. Lutz replied, "I don't know whether to invest anymore Ilione, ii. this husin,SS ot not with this union talk Ihear going i..: and." Following a brief response by Benja-min, Lutz directed himself to employee Steve Matukaitis'work station.2Confronting Matukaitis, Lutz asked, "[W]hat's this stuffabout a union?" Matukaitis denied knowing anything. Atthis point, Lutz started to say something about Hugo tell-ing him something. Instead, he stopped and proceeded ona different tack. He asked Matukaitis if he, Matukaitis, wasinvolved with the Union. Matukaitis said he was not. Lutzwent on and asked Matukaitis to identify employees whowere involved with the Union. Despite Matukaitis' denial,Lutz persisted in questioning him about his possible in-volvement with the Union. Plant Manager Paul Oceanakjoined in the conversation. He warned Matukaitis that"Unions are bad for you." Oceanak also suggested thatunion activity could lead to plant closure.3Lutz' remark to Benjamin and Oceanak's remark to Ma-tukaitis suggested that the Company would use its econom-ic power vengefully against its employees if they supportedthe Union. These remarks amounted to threats which tend-ed to restrain and coerce employees in the exercise of theirright to join and support a labor organization. Accord-ingly, I find those remarks violated Section 8(aX1) of theAct. I also find that in these confrontations Lutz coercivelyinterrogated Benjamin and Matukaitis in violation of Sec-tion 8(a)(1) of the Act.On another occasion, at the end of January, President: My findings regarding Lutz' remarks to Benjamin and the time of theentire incident are based upon employee Benjamin's credible testimony.Lutz admitted having a conversation with Benjamin about the Union pnorto February 15 but did not deny making the remarks attributed to him byBenjamin Instead he testified about a conversation with Benjamin some-time in the latter half of January in which he stated his view that Benjaminwas antiunion and asked Benjamin to assist in an antiunion campaign. Inreturn Benjamin assertedly expressed antiunion sentiment. However, inLight of Benjamin's leading role in the inception of that campaign and hisfull and forthright manner in testifying about his union activity, I find itunlikely that he could carry on the conversation described by Lutz. Further,of the two. Benjamin impressed me as being more candid.'My findings as to Lutz' and Oceanak's remarks are based upon Matu-kaitis' testimony. Matukaitis appeared to be candidly giving his full recol-lection of his conversations with employee Hugo, President Lutz, and PlantManager Oceanak in early January. Lutz appeared reluctant to providedetails about a conversation with Matukaitis which, according to his testi-mony, occurred in February. Nor was I persuaded by Oceanak's testimonyon direct examination regarding this incident, for that testimony consistedof denials in response to broad leading qurstions by Respondent's counsel.I also noted that on cross-examination Oceanak appeared evasive whenpressed for details of a January conversation with Matukaitis.584 JOHN L. LUTZ WELDING AND FABRICATING. INC.Lutz came to night-shift employee Larry Raimond's workstation and questioned him about his sentiment toward theUnion. Raimond replied that he was not sure because hehad not seen a collective-bargaining agreement. The con-versation then turned to the possibility that if the Union"came in" Lutz might find it necessary "to shut down theplant and get out of the business...." 4 Here again I findthat Lutz violated Section 8(a)(1) of the Act by coercivelyinterrogating Raimond and by threatening loss of employ-ment if the Union achieved representative status amongthe Company's employees.Late on the afternoon of January 27, Company Presi-dent Lutz held a meeting 5 of his employees at which hediscussed business conditions. He assured his audience thatthe Company had sufficient work to provide continued em-ployment. He then turned his attention to union activity,mentioning that he had heard about "union talk goingaround." Lutz asserted that a union was not necessary as amiddleman between himself and the employees. Lutzwarned that "unions can force you out of business andclose you down." Lutz complained that bargaining with aunion would interfere with his business activity. He cau-tioned his listeners that union representatives are moneyhungry and pursue a high lifestyle. Lutz advised his em-ployees that if they wished to bring complaints aboutworking conditions to his attention they should select aspokesman to present such problems. Lutz praised the em-ployees and assured them that if they were patient businesswould improve and reward them with improved wages.Lutz discussed the current shift. He notified the employ-ees that they would have first preference for employmenton that shift, which would entitle them to a $1 hourly wageincrease. Lutz concluded his speech, repeating his anti-union theme. By encouraging his employees to select aspokesman to present their complaints to him, Lutz wassoliciting grievances and holding out the possibility that hewould deal favorably with them.In the context of his antiunion speech. Lutz' solicitationof grievances constituted interference with his employees'rights to engage in union activity and support a union.Thus, I find Lutz once again violated Section 8(a)( ) of theAct.It is undisputed that, about the third week in January atthe plant, employees Steve Matukaitis, Robert Pursell, andDallas Anderson were discussing their views of union rep-resentation. Company President Lutz approached the trioand said, "[I]f you have anything to say, say it in my office.Don't loiter on company time."I find the Company again violated Section 8(a)(1) of the4Lutz denied questioning Raimond, but admitted warning him that asuccessful union organizing campaign would force Lutz to close the plant.Unlike Raimond, Lutz did not give a detailed account of the entire conver-sation. His denial of alleged interrogation was in response to a leadingquestion on direct examination. In contrast, Raimond appeared to be con-scientiously tapping his memory for a complete account, much of whichLutz corroborated when he admitted threatening plant closure. Thus, Rai-mond impressed me as the more reliable witness. I have therefore creditedhis version of this encounter with Lutz.My findings regarding Lutz' remarks at the employees' meeting of Janu-ary 27 are based upon the composite detailed testimony of employees Ben-jamin, Baudoux. and Pursell. which was largely corroborated b) Lutz'somewhat sketchy account.Act in early February when Oceanak asked Matukaitis ifhe had found out anything about the Union. Matukaitisreplied, "I think I am going to have to go with the unionbecause my job is constantly threatened." On February 14,Plant Manager Oceanak handed Steve Matukaitis a writtenwarning that unless he ceased "loitering and conversingunnecessarily with other employees, Matukaitis would beterminated." As he handed the written warning to Matu-kaitis, Oceanak remarked: "This is because of your persist-ing in your union talk."6 From Oceanak's remark, it isclear that by its written warning the Company was pressur-ing Matukaitis to abandon his suspected union solicitation.I find, therefore, that this written warning was a threatviolative of Section 8(a)(1) of the Act.In late January Lutz, in a conversation at the plant,asked employee Richard Baudoux what he knew "aboutthis union business." Baudoux denied any knowledge ofthat subject. Lutz expressed surprise, asking, "You mean totell me that no one has approached you and told you aboutthis Union[?]" Baudoux persisted in his disclaimer. Lutzwarned that the Union would not do Baudoux "any good"and advised him to "use [his] head in this matter." In thesame conversation, Lutz announced that he was givingBaudoux the retroactive portion of a 25-cent hourly wageincrease granted in either December 1976 or January. Bau-doux, whom the Company hired in March 1976, had askedfor the raise, claiming that he understood that after 3months' employment with the Company a 25-cent hourlywage increase became due. On the same day, after grantingthe raise. Lutz said he would pay the retroactive portion ofthe raise "in a couple of weeks, when I get some money...." The complaint does not allege that the wage in-crease announced in Lutz' conversation with Baudoux wasviolative of the Act. However, as the undisputed facts relat-ing to the wage increase were fully developed, I find itnecessary to consider whether or not a violation has beenmade out. The evidence does not establish whether Lutzpromised the retroactive payment after the eruption of theemployees' union activity and his attempts to thwart suchactivity. However, Lutz made the announcement of thepayment in the context of antiunion remarks and coerciveinterrogation designed to explore Baudoux's sentiment.Further, by late January, Lutz had manifested union ani-mus by threats of reprisal and coercive interrogation. Fromthese circumstances, I find that Lutz attempted to use theannouncement of the retroactive payment to drive homehis antiunion argument with Baudoux. Thus, I find that theannouncement of the wage payment to Baudoux was viola-tive of Section 8(a)( ) of the Act.7I also find that the inter-' Oceanak denied making the quoted remark. However, as previously not-ed, Oceanak did not impress me as a reliable witness Indeed, furthergrounds for my appraisal arose when he testified. contrary to Lutz, that thelatter's January 27 speech to employees contained no reference to a union.Matukaitis appeared to he more straightforward in his testimony. Therefore.I have credited his testimony that Oceanak made the quoted remark.Lutz admits discussing the Union with Baudoux but denies questioninghim Lutz was vague about when this incident occurred and did not providea detailed account of the asserted conversation Further. Lutz' denial andvague testimony left much of Baudoux's a.:count unchallenged. In contrast,Baudoux appeared to be providing a reasonably coherent and detailed ac-count Accordingl. ms findings were based upon Baudoux's testimony.585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrogation which occurred in the same context was coerciveand thus violative of Section 8(a)(1) of the Act.In another late January incident, John Lutz questionedemployee Dallas Anderson about "who was behind thisunion" and if it was Steve Matukaitis. Anderson said thathe didn't know. Lutz responded with the warning that if hefound out "who was behind this union, he would removehim from the plant" and "clean this place up, so that hecould get the shop back on the ball, so that he could makesome money." Anderson concluded this exchange by as-serting that he knew nothing about the matter.8I find thatby pressing Anderson for information regarding the unionsentiment of a fellow employee, Lutz was engaged in coer-cive interrogation violative of Section 8(a)(1) of the Act. Ialso find that Lutz' threat of economic reprisal against theemployee "who was behind the union" constituted a threatof economic reprisal which tended to restrain, coerce, andinterfere with employees engaged in union activity protect-ed by Section 7 of the Act. Accordingly, I find that Lutz'threat was also violative of Section 8(a)(1) of the Act.During the second week in February, Lutz told Matukai-tis that he, Lutz, had received a union letter requestingrecognition as bargaining representative. Lutz went on toask Matukaitis what he knew about it. Matukaitis deniedknowledge. Lutz pressed Matukaitis to identify thos" whomight be involved. Lutz rejected Matukaitis' d&n.al andinsisted that Matukaitis do something about the union let-ter. When Matukaitis said he knew nothing, Lutz advisedhim that he "had better find out who was behind it." Final-ly, Lutz asked if Dallas Anderson was involved with theUnion. Matukaitis said, "[Niot to my knowledge." In thisencounter, I find, Lutz engaged in coercive interrogationregarding Matukaitis' union activity and sentiments andthe union activity and sentiments of another employee, allin violation of Section 8(a)(1) of the Act.9About the same time, according to employee Benjamin'scredited testimony, Lutz attempted to learn Benjamin's at-titude toward the Union. Thus, during the second week inFebruary, Lutz approached Benjamin at the plant, saying,"I have never known you to be a union man before." Ben-jamin smiled and said nothing. Lutz pressed on, asking,"Isn't there any way that you can talk these guys out of thisunion business?" Benjamin insisted that he could not. Lutzagain asked Benjamin, "[Clan't you talk to the guys?" Inthe conversation which ensued, Benjamin disclosed that hehad spoken to his fellow employees and learned that theywanted union representation to obtain improved wagesand conditions. I find that Lutz' questions constituted anattempt to draw out Benjamin's union sentiments and en-list him against the Union.l' By this conduct, I find that theLutz denied questioning Anderson about Steve Matukaitis. He also de-nied making the threat attributed to him by Anderson. However, whileadmitting that he discussed the Union with Anderson in late January, Lutzprovided no details. Instead, he testified that at some unspecified time An-derson expressed antiunion sentiment. Further, company counsel did notgive Lutz an opportunity to deny questioning Anderson about "who wasbehind this union." These factors, together with Anderson's apparent can-dor and the fact that he was a company employee at the time he testified,persuaded me to resolve the issues of credibility regarding this incident inAnderson's favor.'My findings as to this incident are based upon Matukaitis' credibletestimony.10 In his testimony regarding the dialogue, Lutz insisted that he stated hisCompany interfered with, restrained, and coerced Benja-min and other employees in the exercise of their Section 7rights and thereby violated Section 8(a)(1) of the Act.I also find from Benjamin's credited testimony that inmid-February Plant Manager Oceanak warned him thatthe Company would issue written warnings to employeesfound conversing away from their work stations. I haveconsidered the warnings in light of the earlier unlawfulwritten warning issued to Matukaitis and the Company'srepeated manifestations of union animus. Here, I find theCompany uttered a threat which employees were likely tounderstand as a prohibition directed only at prounion dis-cussions. Accordingly, I find Oceanak's threat violatedSection 8(a)(1) of the Act."From Matukaitis' testimony, I find that Oceanak madefurther threats. In the context of discussing the Union'scampaign with employee Matukaitis, Oceanak also repeat-edly warned, in substance, that "John [Lutz] could closedown the shop and we all will be out of a job and it won'tbenefit you. If you go out on strike we will work and keepthe shop going while you are out on strike." I find thesewarnings of plant closure and loss of employment in repri-sal for union activity violated Section 8(a)() of the Act.Shortly before the April 7 representation election, Presi-dent Lutz told Dallas Anderson, in substance, that as soonas the employees rejected the I'nion, he would grant aplantwide wage increase.]2By th,' , ,enring a wage increaseas reward for rejecting the Unio', .lutz interfered with hisemployees' Section 7 right to chose a labor organizationas their bargaining representative and thereby violated Sec-tion 8(a)(1) of the Act.Also, I find, from Anderson's testimony,'3that approxi-mately I week after the election in which 6 of 15 countedballots were cast for the Union, Lutz called a meeting ofemployees. In his remarks Lutz included an offer to paythe six employees who had voted for the Union their 2weeks' vacation pay, 2 weeks' severance pay, and I week ofbelief that Benjamin was opposed to the Union. However, the record evi-dence shows Benjamin's strong prounion sentiment. More important in as-sessing Lutz' testimony, the record is bare of any showing that Lutz had anybasis for the asserted belief. This gap in Lutz' attempt to establish the Com-pany's defense arouses my suspicion that Lutz made no such remark toBenjamin. This suspicion, together with my earlier stated impressions ofLutz and Benjamin, persuaded me to base my findings as to this conversa-tion upon Benjamin's testimony.t As this matter was fully litigated, I have considered it, notwithstandingthe absence of any reference to it in the amended complaint.12 Lutz denied making this remark which Anderson attributed to him.However, as previously stated, Anderson impressed me as the more reliablewitness. Here Lutz gave me further cause to doubt his reliability. He did notdeny having a conversation with Anderson shortly before the election. Fur-ther, the denial that he uttered the offer came in answer to a leading ques-tion in which company counsel used the exact verbiage of the complaintand ventured no further.13 Lutz admitted that he held the postelection meeting referred to inAnderson's testimony. However, after denying the complaint allegation inalmost the very words used by the General Counsel, Lutz embarked upon aspare description of his remarks to the assemblage. He described the offer ofbenefits to employees who wished to leave the Company. On cross-examina-tion, he admitted expressing the Company's pleasure at its apparent electionvictory. However, in testifying on direct examination, Lutz did not go intodetail about the context of the offer. Instead, he testified about his senti-ments at the time he made the offer. Lutz' choice of euphemisms such as"dissension" and "unhappiness" in the shop to describe his reasons formaking the offer, rather than prounion and antiunion, and his reluctance togive details of his speech, suggested that Anderson's version was credible.586 JOHN L. LUTZ WELDING AND FABRICATING, INC.sick leave, provided they quit their employment. Lutz wenton to explain that he believed that the six employees whovoted for the Union were not satisfied with their currentemployment. Beyond question, Lutz' offer, coming in thewake of other unfair labor practices directed at the unionsupporters, was apt to be no less coercive than expressthreats of economic reprisals, for they carried the implica-tion that if the offer were rejected harsher treatment wouldbe forthcoming. I therefore find that Lutz' offer to pay offthe six union supporters, upon condition that they quittheir employment, was violative of Section 8(a)(1).C. The Alleged DisciminationI. Boisy Benjamin and Richard Baudouxa. The factsThe Company hired Boisy Benjamin on March 12, 1974.Thereafter, until his layoff on February 17, the Companyemployed him as a production welder. The Company rein-stated Benjamin on May 9.In January, approximately I week after his first conver-sation with Lutz about the Union, Benjamin made contactwith the Union, where he obtained authorization cards andadvice on organizing. Thereafter, Benjamin became an ac-tive union supporter.On the morning of January 28, Benjamin, Dallas Ander-son, and employee Charles Allen were 2 hours late forwork because they stopped at the Union's office to obtainauthorization cards. That same day Benjamin signed aunion authorization card and distributed several cards tofellow employees. On February 3. Benjamin attended aunion meeting at the home of Richard Baudoux.On February 13 or 14, following employee reports thatJohn Lutz was "harassing" them regarding union activityand their union sentiments, Benjamin and Baudoux ap-proached Plant Manager Oceanak about the matter. Benja-min and Baudoux asked Oceanak to arrange a conferencebetween the two employees and President Lutz regarding"union matters." Oceanak expressed his thought that Ben-jamin and Baudoux were "the union delegates." Benjaminand Baudoux agreed that they were.Oceanak immediately conveyed their request to Lutz.Lutz admitted that Oceanak also told him that Benjaminand Baudoux had identified themselves as "union dele-gates." 14 Oceanak soon returned with the advice that Lutzdid not wish to converse with Benjamin and Baudoux.On the evening of February 15, Company President Lutztold employee Matukaitis that he had learned that Benja-min and Baudoux were "behind the union." Lutz also de-clared that the two had admitted as much and that he,Lutz, "would find a way to get rid of them."'514 Lutz testified that he had a conversation with Benjamin and Baudouxon February 15 or 16, after Oceanak's report. He also testified that at thatpoint Baudoux revealed that he and Benjamin were union delegates. Inrecounting this conversation, Lutz went into considerable detail. On cross-examination, however, Lutz testified that Oceanak was the source of therevelation. Lutz did not explain this self-contradiction. However. in light ofmy earlier appraisals of Lutz' testimony, it appeared that this admission wasa lapse in his otherwise careful improvisation.During the period between February 14 and 16, it isundisputed that Paul Oceanak on several occasions cau-tioned Benjamin and Baudoux about wearing safety shoes.He also warned Benjamin that failure to comply with Lutz'safety shoe requirement would result in a written warn-ing.' Benjamin remarked that there were at least four orfive employees who were also without safety shoes andasked why Oceanak was not speaking to them. Oceanakreplied that he would talk to the other employees. Thatsame day Oceanak took up the subject of safety shoes withemployee Keller. In his response to Oceanak, Baudouxpointed out that as a matter of practice he was not wearingsafety shoes and that Lutz knew that he was not wearingthem because they bothered him. When Baudoux askedwhy Lutz was complaining about his failure to wear safetyshoes, Oceanak replied to the effect that Lutz was "gettingupset" because of the employees' union activity."7Richard Baudoux, whom the Company hired and em-ployed as a production welder from March 1976 until hislayoff on February 17,joined with Benjamin in the attemptto organize the Company's employees. On January 28,Baudoux signed and returned a union authorization cardwhich he had received from Benjamin that same day. OnFebruary 3, a union meeting was held at his home. Be-tween the end of January and February 17, Baudoux on atleast three occasions articulated his prounion attitude inconversations with Oceanak. The last of these exchangesoccurred immediately after Oceanak's warning regardingBaudoux's safety shoes.'8On the morning of February 17, at the plant, Oceanakapproached Baudoux and Benjamin and began a conversa-tion about the Union. Oceanak began by asking a rhetori-cal question about whether the two employees knew whatthey were doing. The two replied that they knew what theywere doing. Oceanak remarked that "Lutz hates unions.He despises them." After a further exchange, in which Ben-jamin expressed the need for union representation, Ocea-nak repeated Lutz' dislike of unions, adding: "You know ifyou lose what is going to happen." After a further ex-change, the conversation broke off."Later on February 17, the Company laid off both Benja-min and Baudoux. There is no showing that either employ-ee received a warning that the layoff was imminent. Com-pany records show that for the last week prior to the layoffBenjamin worked 47-1/2 hours of overtime. During thatsame period, Benjamin and Baudoux engaged in produc-tion welding on a job known as the ethylene project. Bau-doux and Benjamin went back to the plant during the weekfollowing their layoff. They observed other employeesworking on the ethylene project, doing production welding.'' My findings regarding Lutz' remarks are drawn from Matukaitis' testi-mony.i Oceanak testified that written warnings were issued to Benjamin, Bau-doux, and employee Vince Keller. The Company did not produce copies ofsuch notices The testimony of Baudoux and Benjamin. which I have credit-ed shows that the warnings they received about safety shoes were oral.Oceanak denied making this remark. However, as Baudoux impressedme as the more candid of the two and presented a logical account which waslargely undisputed, I have credited his accountOceanak admitted talking to Baudoux and Benjamin about the Union"'iln a general way. .My findings regarding this incident were based upon Benjamin's lesti-mon .587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSoon after Benjamin and Baudoux were laid off, Lutztold Dallas Anderson that the Company "had gotten rid ofthe troublemakers and we still have a few more in the shop,and ... they probably have to go too ..." Lutz assuredAnderson that the troublemakers "would never come backin the shop anymore ... they were finished...."b. Analysis and conclusionsThe record shows that employees Benjamin and Bau-doux were active and outspoken in support of the Union.By February 15, the Company was satisfied that Benjaminand Baudoux were "behind the Union." Lutz' remarks toMatukaitis that evening, that he had learned of their role,suggested that the Company was watching the employeeswith an eye to singling out union supporters. Thus, I findLutz' remarks were violative of Section 8(aX)() of the Act.His threat to get rid of Benjamin and Baudoux, uttered atthe same time, revealed his unlawful intentions and alsoviolated Section 8(a)(l) of the Act. The timing of their un-heralded layoffs so soon after that announcement strong-ly suggested that union activity motivated the Company.Further evidence of Lutz' hostility surfaced during the 2days prior to February 17. During that interlude Oceanak,on Lutz' order, warned Benjamin and Baudoux of the com-pany requirement that they wear safety shoes, a warningwhich Oceanak revealed with attributable to Lutz' being"upset" about union activity among his employees. Anydoubt as to President Lutz' unlawful design was eradicatedby his subsequent admission to employee Anderson, sosoon after the two layoffs, that the Company "had gottenrid of the troublemakers...." This statement, which vio-lated Section 8(aXl) of the Act, also made plain that theCompany had laid off Benjamin and Baudoux to rid itselfof the employees it held responsible for stirring up a unionorganizing campaign at its plant.In attempting to avoid findings that Benjamin and Bau-doux were laid off unlawfully, the Company raised eco-nomic defenses. The Company urged that a lack of busi-ness required a reduction in its work force and that itselected Benjamin and Baudoux for reasons having noth-ing to do with union activity. However, in view of the di-rect evidence of unlawful motive, it appears unnecessary toanalyze the grounds urged by the Company, for, as I havefound above, President John Lutz revealed the unlawfuldiscrimination when he announced that the Company laidoff Boisy Benjamin and Richard Baudoux because of theirunion activity. Accordingly, I find that by laying off Benja-min and Baudoux, the Company violated Section 8(a)3)and (I) of the Act. I also find that the oral warnings issuedto them by Oceanak, which were admittedly motivated bythe Company's union animus, also violated Section 8(a)3)and (I) of the Act.2. Steve Matukaitisa. The factsThe Company hired Steve Matukaitis on September 16,1974. According to the Company's records, the Companyfired Matukaitis on November 20, 1974, for poor atten-dance and for talking to his fellow employees at the plantduring working hours. The Company rehired Matukaitis inDecember 1974 and thereafter employed him in variousproduction and maintenance capacities until his termina-tion on February 24.Prior to the January 27 employees' meeting called byLutz, Matukaitis discussed the benefits of union represen-tation with his fellow employees. Beginning in January anduntil Matukaitis' discharge, Lutz discussed the Union withMatukaitis on several occasions.20In these conversations,Lutz warned Matukaitis that he would close down the shopif the Union's organizing campaign were successful. Healso advised Matukaitis that the Union was solely interest-ed in the employees' money and did not care about theemployees. During this same period, Lutz warned Matu-kaitis, "[I]f you don't stop this union thing, I am going tomake things very hard for you." He also warned Matukai-tis that if union activity did not cease, even if the Union'sorganizing campaign succeeded, he, Lutz, "would find away to get rid of [Matukaitis]." On January 27, in thecourse of his speech to his employees, Lutz turned to Ma-tukaitis and said, "Il]t seems like you have a lot to saylately, why don't you take the floori?]. .."As shown above, in late January Lutz asked Dallas An-derson about Matukaitis' role in the union campaign. Lutz'suspicion also appeared on the morning of January 28,when employees Benjamin, Anderson, and Allen were 2hours late for work due to their stop at the Union's office.Prior to their arrival, Lutz approached Matukaitis and toldhim: "[Glet your stuff and get out." When Matukaitis in-quired as to the reason for this abrupt order, Lutz respond-ed that as Matukaitis was aware, three employees "didn'tcome in because of you and this union talk." Matukaitisprotested that he did not know what Lutz was talkingabout. Lutz relented. He directed Matukaitis to work, add-ing, "I will let you know my decision later." Nothing morewas said by Lutz regarding this incident.A day or two later, Lutz engaged Matukaitis in a discus-sion about the Union's campaign. Matukaitis volunteeredthat he was not "behind this union at all." Lutz respondedwith misgivings about not having fired Matukaitis and thebelief that Matukaitis was "going to cause trouble for[Lutz] anyway."Matukaitis supported the Union. During lunchbreak onJanuary 28, Matukaitis signed an authorization card whichhe received from employee Benjamin and promptly re-turned. In early February, Matukaitis attended a unionmeeting at Richard Baudoux's house.As found above, in early February Oceanak had pressedMatukaitis to admit his prounion bent. Later, on February14, the Company issued a written warning to Matukaitis topersuade him to abandon his prounion discussions withfellow employees. Concurrent with the issuance of thewarning, Oceanak announced Matukaitis' transfer to thenight shift.Upon receiving the written warning and shift change,Matukaitis went to Lutz. Lutz warned Matukaitis that thewritten warning was issued "becausc of this union talk."20 My findings regarding encounters between Matukaitis and Lutz werebased upon Matukaitis' testimony.588 JOHN L. LUTZ WELDING AND FABRICATING, INC.Lutz also warned "IT]he next time you are out the door."Matukaitis insisted that he knew nothing about the Union.Matukaitis also questioned the decision to put him onthe night shift. Matukaitis asked if he had a choice. Lutzsaid no. LutL told Matukaitis he would be on the night shiftfor "around three weeks."The question of Matukaitis' transfer to the night shiftfirst arose in the early part of January. At that time Lutzasked Matukaitis if he would agree to work on the nightshift as a supervisor. Matukaitis declined the transfer, say-ing that it would separate him from his carpool and subjecthim to a long trip daily by himself. The transfer to thenight shift meant that Matukaitis would go to and fromwork by himself, late at night, on a trip that took I hour ineach direction. In early January Lutz listened to Matukai-tis' objections and asked him to consider the transfer. Lutzalso pointed out at the time, "[t]t is your choice if you wantto work nights, it is up to you."On the night of February 23, during his lunch break,Matukaitis left the plant and returned with a six-pack of beer.While lunching with his shift, Matukaitis consumed onecontainer of beer and started on a second, in the lunchroom.21At this point, John Lutz, accompanied by his son, enteredthe lunchroom. Matukaitis put down his beer and begantalking to Lutz about the loading of a trailer.22The twoproceeded from the lunchroom to the work area.Lutz and Matukaitis also conversed about the Union.Lutz advised Matukaitis, "[T]his is your last chance to tellme who is behind the Union now, and if you are involvedyou can still stop this." Matukaitis denied knowing any-thing about the matter. Shortly after, Matukaitis returnedto loading the trailer with employee Robert Pursell.In a few moments, President Lutz' son came to the workarea and announced that his father requested everyone'spresence in the lunchroom. After the employees gatheredin the lunchroom, Lutz opened a locker and confronted thegroup with the remains of Matukaitis' six-pack of beer.Matukaitis admitted that the beer was his. Lutz said,'"Y]ou know what this means." Lutz directed Matukaitis tocomplete his shift, adding: "I will talk to you tomorrowabout it." The following day Lutz' daughter notified Matu-kaitis that he was terminated.On the night of February 25, employee Robert Pursellarrived at work and immediately encountered Plant Man-ager Oceanak. Pursell expressed disapproval of Steve Ma-tukaitis' discharge. Oceanak replied, "[Y]ou knew Mr. Lutzwas out to get him. He should have been more careful." 23b. Analysis and conclusionsThe General Counsel argues that the Company transfer-red Matukaitis to the night shift and then discharged him2 On direct examination Matukaitis revealed that he willfully omittedreferences to his purchase and consumption of beer on the evening of Febh-ruary 23. He attributed this omission to his fear of governmental reaction todisclosure that he was drinking beer at the plant. I have accepted this expla-nation given with sincerity.22 There is no showing whether Lutz saw Matukaitis drinking or holdingthe container of beer.23 My findings as to this incident were based upon employee Pursell'suncontradicted testimony.because he was a suspected union activist and that the rea-son given by Lutz was pretextual. The Company seeks toavoid findings of unlawful termination by showing thatLutz transferred and terminated Matukaitis for reasons un-related to union activity or sentiment. However, I find thatthe General Counsel has established by a preponderance ofthe evidence that Matukaitis' transfer to the night shift andhis termination were both violative of Section 8(a)(3) and(I) of the Act.In early January Lutz first evidenced suspicion that Ma-tukaitis harbored prounion sentiment. At that time Lutzasked Matukaitis at one point, 'W]hat's this stuff aboutthe Union?" On January 27, Lutz singled out Matukaitisfor attention at the meeting at which Lutz concerned him-self with the Union's campaign. At that juncture Lutzpressed Matukaitis for a response to Lutz' antiunion re-marks.The following day, when employees Benjamin, Ander-son, and Allen were absent from the plant because ofunion activity, it appears that Lutz suspected as much. Healso manifested his impression that Matukaitis was in-volved as well. At that point, Lutz hastily ordered Matu-kaitis out of the plant because of his suspected role in theunion activity. Notwithstanding that Lutz soon rescindedthe order, I find that his ordering Matukaitis out of theplant amounted to a threat of discharge if he persisted inadvocating the Union. I therefore find that this manifesta-tion of animus violated Section 8(a)(I) of the Act. I alsofind that Lutz violated Section 8(aX)(I) with his repeatedwarnings in January and February that he would close theplant if the union campaign succeeded. These incidentsalso showed that Lutz had labeled Matukaitis as a pro-union employee.As found above, early in February Matukaitis revealedhis prounion sentiment to Oceanak. It is likely that Lutzsoon learned of this revelation. Lutz' hostility toward Ma-tukaitis' prounion sentiment and suspected union activitysurfaced on February 14. On that date the Company issueda written warning to Matukaitis which I have found viola-tive of Section 8(a)(1) of the Act, for it was designed tosquelch Matukaitis' suspected prounion talk. I also find thewarning was discriminatory and thus also violative of Sec-tion 8(a)(3) of the Act. On the same day, contrary to Matu-kaitis' request and notwithstanding the inconvenience itwould impose upon him, Lutz transferred Matukaitis to thenight shift. From Lutz' previous threats to punish Matukai-tis if he assisted the Union, and from the timing of thetransfer to accompany the unlawful written warning, I findthat the Company violated Section 8(a)(3) and (I) of theAct by selecting Matukaitis for transfer to the night shift asa reprisal against his suspected continued union activity.However, Lutz was considering harsher treatment forMatukaitis. At the time of the transfer, Lutz threatened:"[T]he next time you are out the door." Earlier, Lutzwarned Matukaitis that if he did not desist from his "uniontalk" Lutz "would find a way to get rid of you." Thesethreats, I find, violated Section 8(aXI) of the Act. Theyalso set the stage for the discharge which followed.On the night of February 24, Lutz found "a way" to getrid of Matukaitis. That night Lutz gave Matukaitis a lastchance to reveal the names of those employees who sup-589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDported the Union. This incident marked another violationof Section 8(a)(1) of the Act. It also revealed Lutz' contin-ued union animus.A few moments later, Lutz confronted Matukaitis with asix-pack of beer from Matukaitis' locker. On the followingday, the Company discharged Matukaitis. Within hoursPlant Manager Oceanak told employee Pursell that Lutz"was out to get [Matukaitis]." 24 In sum, the General Coun-sel has presented strong evidence of unlawful motive.In defense of Matukaitis' discharge, the Company urgedhis six-pack as an infraction of plant rules serious enoughto warrant discharge. However, the record does not sup-port the Company's position. Both Lutz and Oceanak testi-fied that the Company maintained a prohibition againstalcoholic beverages in the plant. Oceanak admitted, how-ever, that he had never seen it in writing. When asked howthe rule was disseminated, Oceanak appeared reluctant toanswer. However, after some considerable prodding he as-serted: "[Iln orientation it would come across." However,he did not claim any role in its dissemination, nor did heassert that the rule had ever been disseminated in his pres-ence. Instead, he testified that Lutz announced the rule asa standard procedure in interviewing new employees. Lutzdid not corroborate Oceanak's testimony regarding dissem-ination of the asserted rule. As it appeared to me thatOceanak was improvising, I did not credit his testimonythat such a rule was ever disseminated to company em-ployees.Nor am I persuaded that such a rule existed prior toMatukaitis' discharge. On the contrary, the credited testi-mony of Richard Baudoux revealed that on three occa-sions Plant Manager Oceanak brought beer into the plantfor the employees during their lunch period. I also findfrom Baudoux's credited testimony that on another occa-sion Lutz observed employees drinking beer in the lockerroom during their lunch break and made no adverse com-ment. Matukaitis credibly testified that on one occasionLutz provided beer at the plant during a shift.Further, there was no showing that prior to Matukaitis'discharge the Company disciplined any employee for con-suming beer during lunchbreak. The Company showedonly that it discharged two employees who had becomeinebriated at the plant and were unable to work. Oceanakadmitted that employees openly consumed beer on compa-ny premises during lunch without suffering punishment. Itthus appears that consumption of beer on company prem-ises was not considered grounds for discipline until Lutzcaught Matukaitis. This sudden change of attitude came inthe wake of Lutz' threats to punish Matukaitis because ofhis suspected active support for the Union. Thus, I findthat the Company seized upon Matukaitis' six-pack as apretext for discharging a known union supporter who wassuspected of engaging in union activity. I further find Ma-tukaitis' discharge violative of Section 8(a)(3) and (1) of theAct.24 My finding regarding this incident was based upon Pursell's testimony.3. Larry Raimond and Robert Pursella. The factsThe Company hired Larry Raimond on June 28, 1976, asa helper. On January 17, the Company transferred Rai-mond, at his own request, to operate a press brake on thenight shift. On March I, the Company laid him off.When Raimond inquired about the night shift, Lutz stat-ed that the shift would be in operation 6 weeks.2On Feb-ruary 1, Lutz told Matukaitis that the night shift wouldsoon run out of work and be terminated. Matukaitis spreadthis information to employees Raimond and Pursell. Dur-ing the last week of February, Raimond asked the samequestion of Plant Manager Paul Oceanak. Oceanak repliedthat he expected the night shift to last "for a long while,like a couple of months." 26On January 28, Raimond received a union authorizationcard from Dallas Anderson, which he signed and returnedforthwith to Anderson. Raimond discussed the Union withMatukaitis and other employees at the plant beginning inJanuary. During his employment on the day shift, Rai-mond regularly took his lunch breaks on the plant premisesin company with Dallas Anderson, Boisy Benjamin, andSteve Matukaitis. On the night shift, following Matukaitis'transfer, Raimond regularly hlnched with him and Pursell.During the union campaign, Raimond was also singledout for attention by Lutz. As found above, at the end ofJanuary, Lutz interrogated Raimond about his union senti-ment. Rainiond replied that he was uncertain about hisattitude toward union representation. In the same conver-sation, Lutz threatened plant closure if the Union's cam-paign succeeded.Employee Robert Pursell entered upon his employmentwith the Company on December 2, 1976. The Companyemployed him first on the day shift as a maintenance em-ployee. Later, he also operated a brake press. The Compa-ny transferred him to the night shift on or about February10. He was laid off on March 1.In early January Pursell and Matukaitis discussed theirviews regarding the need for union representation and thepossibility of obtaining it. As found above, about the thirdweek in January, at the plant, Pursell, Steve Matukaitis,and Dallas Anderson were discussing the topic of unionrepresentation. Lutz came up to them and said, "[I]f youhave anything to say, say it in my office. Don't loiter oncompany time." On January 28, Pursell signed and re-turned a union authorization card which he had receivedfrom Dallas Anderson that day. On February 3, Pursellattended the union meeting at Richard Baudoux's house.On or about February 6, Pursell approached Steve Ma-tukaitis and Paul Oceanak, who were discussing the Union.Matukaitis turned to Pursell, saying, "Bob, you are a unionman, aren't you?" Pursell answered, "[Y]es but it depends25 Raimond testified that Lutz assured him that the night shift's expectedduration would be 6 months. Lutz testified that he asserted 6 weeks as theshift's duration. As Matukaitis credibil) testified that at about the same timeLutz told him the night shift would run for 6 weeks, I have credited Lutz'lesllmon,:6 My findings regarding this inquiry about the night shift's duration werebased upon Raimond's credited testimony.590 JOHN L. LUTZ WELDING AND FABRICATING, INC.on what union it is." Pursell went on to reveal that he hadpreviously been employed at a unionized paper mill. Be-fore returning to work, Pursell observed that his formeremployer "didn't have the problems that this plant seemsto have without a union. ..27The Company transferred Pursell to the night shift, ef-fective February 10. I find from Pursell's credited testi-mony that in a prehire interview Lutz explored Pursell'ssentiment toward night work. Pursell gave a negative re-sponse.28I find from President Lutz' uncontradicted testimonythat he instituted the night shift in January to accommo-date work on what was referred to as the Tower IronWorks Contract. This contract had a specific deliveryschedule in February, March, and April. The work, ac-cording to Lutz, required use of the Company's two pressbrakes, which were being used to full capacity during theday shift. A night shift provided the time to use the pressbrakes to accomplish the Tower Iron Works Contract.Lutz also testified that at least four employees were re-quired to accomplish this work on the night shift. Unableto obtain volunteers from the day shift, Lutz placed an adin the newspaper. Lutz thus recruited three employees, Mi-chael Luchich, Harry Sneft and William Miller. In addi-tion, day-shift employees Raimond and Fleming volun-teered. The night shift began on January 17, with the fiveemployees named. At the outset, according to Lutz, thenight-shift production was "rather poor." Lutz told thenewly hired employees that the night shift would probablylast about 6 weeks. According to Lutz, in the face of thepoor results on the night shift, he laid off employee Miller,transferred Fleming to the day shift, and replaced themwith employees Pursell and Matukaitis. Lutz admitted thatat the time he made the decision to transfer Matukaitis andPursell he knew that neither employee would be happywith the new arrangement. The night shift terminated onMarch I. Of the four employees remaining on the nightshift on March 1, only one, Luchich, continued in theCompany's employ. Pursell, Sneft, and Raimond were laidoff.Lutz found Luchich was a very skilled worker, whoseversatility made him valuable on the day shift. Luchichalso assured Lutz that because of a pending governmentjob in Virginia he could remain with the Company only forI or 2 weeks. The record does not show whether Luchichhad revealed his attitude toward the Union.29The remaining employees laid off on March I, Pursell,Sneft, and Raimond, were not skilled. The Company hiredPursell and Raimond essentially as laborers. The recordreveals neither Sneft's classification while employed by theCompany nor his attitude toward the Union.M findings regarding this consersatlon were based upon Pursell's tes-timons:a According )o Lutz, when he asked Pursell if he .,ould go on the lightshift, Pursell said that "he didn't want to take that crap.291 hase credited I utz' uncontradicted testimon, regarding the estah-lishment and terminati on of the night shift and Luchich's retention A.lthough the Compan) did not present records or other testimony to corrohob-rate him, his forthright manner and the logic of h1, testimons here persuad-ed me that he was a reliable witness at this point.b. Analysis and conclusionsThe issues raised by the pleadings are whether the Com-pany assigned Pursell to the night shift and thereafter ter-minated him and Raimond because Lutz suspected thatthey were union supporters. The Company argues thatunion activity or consideration of union activity played nopart in any of the decisions affecting the job security ofthese tAo employees. I find, however, that the record sup-ports the General Counsel's contentions only as to Pursell.There is ample evidence of unlawful motive in Pursell'stransfer. In the third week of January, Lutz discoveredPursell discussing the union campaign with Steve Matukai-tis, a suspected union activist, and Dallas Anderson, whoseuncontradicted testimony reveals that Lutz strongly sus-pected that he was also an active union advocate. Later,during the first week of February, just before his transfer tothe night shift, Pursell revealed his former adherence to aunion and suggested a prounion attitude in conversationwith Plant Manager Paul Oceanak. That Lutz would prob-ably react harshly to such a revelation has been shown. Ihave previously found that Lutz' union animus motivatedthe layoffs of Benjamin and Baudoux and Matukaitis' dis-charge. I have also found that Matukaitis' transfer to thenight shift was punishment for expressions of prounionsentiments. It thus appears likely that Lutz would seizeupon Pursell's stated dislike for the night shift as an oppor-tunity to punish him for his apparent prounion attitude.In its effort to refute the General Counsel's case, theCompany falls short of the mark. The Company sought toestablish its defense as to this aspect of the case with Lutz'testimony that after he had recruited three employees fromoutside the plant the poor production of the night shiftnecessitated drawing from inside the plant. Thus, accord-ing to the Company, it was necessary to put Pursell on thenight shift. This raises the question of the Company's mo-tive in selecting Robert Pursell from among 19 other em-ployees, knowing his dislike for the night shift. As to thisthe Company offered no explanation. Thus, I am left withthe answer urged by the General Counsel. I find, therefore,that Pursell's transfer to the night shift was in response tohis apparent prounion attitude. Accordingly, I further findthat the transfer violated Section 8(a)3) and (I ) of the Act.I am persuaded that the Company was anxious to get ndof union supporters Matukaitis and Pursell. At the time heforced them onto the night shift, Lutz had reasonableground for expecting that shift to terminate in 6 weeks.Indeed, Lutz told Raimond and Matukaitis of his expecta-tion roughly I month before the shift terminated. It thusappears that Oceanak's assertion that the shift would con-tinue beyond that date was erroneous. I find that soonafter he spoke to Raimond and Matukaitis Lutz saw thenight shift as an opportunity to get rid of Pursell and Ma-tukaitis. When vacancies occurred during the first half ofFebruary, Pursell and Matukaitis were transferred againsttheir wishes. Thus. shen the shitt was no longer needcd.the two prounion employees would be in a pos.tion to b -laid offMatukaitis and Purscil found themselves on the nigh:shift because I utz put them there. In both instapces unionanlrius rmotivaLed .lutz' action. A convenient pretext h;a-591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtened Matukaitis' departure on February 23. However,Pursell's layoff occurred on March 1, as arranged by Presi-dent Lutz. In short, I find that Pursell's layoff was the endproduct of a plan motivated by union animus. I furtherfind, therefore, that by laying Pursell off, the Companyviolated Section 8(a)(3) and (I) of the Act.However, I am not persuaded that Raimond's layoff vio-lated the Act, for despite Lutz' warning that the shift wouldlast only 6 weeks, Raimond volunteered. Thus, Raimondplaced himself in peril. His prounion sentiment played nopart in the decision to change his shift.Further, the General Counsel has failed to establish thatRaimond, who was essentially a laborer, with little skill,was denied available work on the day shift after March I.Accordingly, I find that the evidence fails to sustain thecomplaint's allegation that his layoff violated Section8(aX3) and (I) of the Act. I shall recommend dismissal ofthat portion of the complaint.IV. THE CHALLENGED BALLOTS IN CASE 22 RC-7040A Board agent challenged the ballots cast by Boisy Ben-jamin, Richard Baudoux, Steve Matukaitis, Larry Rai-mond, and Robert Pursell at the Board-held election onApril 7. The grounds for challenge was that the names ofthe five employees did not appear on the election eligibilitylist submitted by the Company.I have found that the Company unlawfully laid off em-ployees Boisy Benjamin and Richard Baudoux on Febru-ary 17; that the Company unlawfully laid off Robert Pur-sell on March I; and that the Company unlawfullydischarged employee Steve Matukaitis on February 23.Therefore, these four employees continued to be the Com-pany's employees on April 7, the date of the election, andthus were eligible to vote on that date. It follows that thenames of Boisy Benjamin, Richard Baudoux, Robert Pur-sell, and Steve Matukaitis should have appeared on theeligibility list for that election. I shall therefore recommendthat the challenges to these four ballots be overruled andthat their ballots be opened and counted.Upon the foregoing findings of fact and the entire rec-ord, I make the following:CONCLUSIONS OF LAW1. John L. Lutz Welding and Fabricating, Inc., is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Local 545, International Association of Bridge, Struc-tural and Ornamental Ironworkers, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3. By interrogating employees concerning their unionactivities and prounion sentiment, by threatening employ-ees with discharge because of their union activity and pro-union sentiment, by soliciting grievances from its employ-ees and offering to adjust them to induce them to abandonthe Union, by giving its employees the impression thattheir union activities were under surveillance, by offeringto increase employees' wages and granting retroactive wag-es to persuade them to abandon support for the Union,and by offering employees who supported the Union cashpayments to induce them to quit their employment, theCompany has interfered with, restrained, and coerced itsemployees in the exercise of their rights guaranteed in Sec-tion 7 of the Act, thereby engaging in unfair labor practicesviolative of Section 8(a)(l) of the Act.4. By issuing a written warning slip to employee SteveMatukaitis and verbal warnings to employees Boisy Benja-min and Richard Baudoux, by transferring employeesSteve Matukaitis and Robert Pursell to the night shiftagainst their will, by discharging Steve Matukaitis, and bylaying off Boisy Benjamin, Richard Baudoux, and RobertPursell, all because these employees supported, or engagedin activities in support of the Union, the Company engagedin unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6. The Company has not violated Section 8(aX3) and (l)of the Act by discriminating against Larry Raimond.THE REMEDYHaving found that the Company has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Company issued a written warn-ing slip to Steve Matukaitis and verbal warnings to BoisyBenjamin and Richard Baudoux in violation of Section8(aX3) and (1) of the Act, I shall recommend that the Com-pany issue to each of the employees named a written re-traction of the warnings and that any record of such warn-ings be expunged from their personnel records. Further,having found that the Company violated Section 8(a)3)and (1) of the Act when it transferred Steve Matukaitis andRobert Pursell to the night shift, laid off employees BoisyBenjamin, Richard Baudoux, and Robert Pursell, and dis-charged Steve Matukaitis, I will recommend that the Com-pany offer each of these employees immediate reinstate-ment to the jobs which they held prior to thediscrimination against them or to substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges. The Company shall also make each ofthem whole for any loss of pay suffered by reason of thediscrimination against them, with interest thereon to becomputed in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpora-tion, 231 NLRB 651 (1977).3°Upon the basis of the foregoing findings of fact and con-clusions of law, upon the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommended:30 See. generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).592 JOHN L. LUTZ WELDING AND FABRICATING. INCORDER 3The Respondent, John L. Lutz Welding and Fabricating,Inc., Remington, New Jersey, its officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Discouraging membership in and support for, or ac-tivities on behalf of, Local 545, International Associationof Bridge, Structural and Ornamental Ironworkers, AFL-CIO, or any other labor organization by discriminating inany manner against any of its employees in regard to theirhire and tenure of employment or any term or condition ofemployment because of their union membership, sympa-thies, or activities.(b) Coercively interrogating employees about theirunion membership, activities, or sympathies or the unionmembership, activities, or sympathies of other employees.(c) Threatening discharge, loss of benefits, or other re-prisals because its employees engaged in union activity orexpressed prounion sentiment.(d) Creating the impression that the union activities ofits employees are under surveillance.(e) Soliciting grievances from employees, offering in-creased wages or other benefits, or offering to adjust griev-ances to induce them to abandon their support of Local545, International Association of Bridge, Structural and Or-namental Ironworkers, AFL-CIO, or any other labor organi-zation.(f) Offering employees who supported Local 545, Inter-national Association of Bridge, Structural and OrnamentalIronworkers, AFL-CIO, or any other labor organization,the cash equivalent of vacations, severance pay, or othermoneys or benefits to induce them to abandon their sup-port for Local 545, International Association of Bridge,Structural and Ornamental Ironworkers, AFL-CIO, or anyother labor organization.(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed un-der the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations be adopted by the Board and becomeits findings. conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.(a) Offer Steve Matukaitis, Richard Baudoux, and Rob-ert Pursell immediate and full reinstatement to the posi-tions in which they were employed prior to the discrimina-tion imposed upon them or, if these positions no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges. Makeemployees Steve Matukaitis. Boisy Benjamin. RichardBaudoux, and Robert Pursell whole for any loss of paythey each may have suffered by reason of discriminationagainst them in the manner set forth in the section hereinentitled "The Remedy."(b) Issue written notices of retraction of the writtenwarning issued to employee Steve Matukaitis on February14, 1977, as well as of the verbal warnings issued to em-ployees Boisy Benjamin and Richard Baudoux on Febru-ary 16, 1977.(c) Expunge from the Company's records all referencesto the unlawful warnings issued to employees Steve Matu-kaitis, Boisy Benjamin, and Richard Baudoux.(d) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records and reports and all other records required toascertain the amount of any backpay due under the termsof this recommended Order.(e) Post at its place of business in Flemington, New Jer-sey, copies of the attached notice marked "Appendix." 32Copies of said notice, on forms provided by the RegionalDirector for Region 22, after being duly signed by its au-thorized representative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(f) Notify the Regional Director for Region 22, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices not found herein.IT IS FURTHER ORDERED that the ballots to which chal-lenges have been overruled be opened and counted.': In the event that this Order is enforced by a judgement of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."593